Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Mondo, J.), imposed December 16, 2011, on the ground that the sentence was excessive.
Ordered that the sentence is affirmed.
The defendant’s purported waiver of his right to appeal was invalid (see People v Lopez, 6 NY3d 248 [2006]; People v Roldan, 120 AD3d 1269 [2014]; People v Terrell, 111 AD3d 656 [2013]; People v Collins, 104 AD3d 785, 785 [2013]; People v Norfort, 101 AD3d 756 [2012]), and, thus, does not preclude review of his excessive sentence claim. However, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Eng, P.J., Skelos, Austin, Roman and Duffy, JJ., concur.